330 F.2d 613
HILLCREST GOLF AND COUNTRY CLUB, Appellant,v.George PATTERSON, District Director of Internal Revenue for the State of Alabama, Appellee.
No. 21003.
United States Court of Appeals Fifth Circuit.
April 15, 1964.

Appeal from United States District Court for the Northern District of Alabama; Seybourne H. Lynne, Chief Judge.
Harold I. Apolinsky, E. M. Friend, Jr., Alfred Swedlaw, Sirote, Permutt, Friend & Friedman, Leader, Tenenbaum, Perrine & Swedlaw, Birmingham, Ala., for appellant.
Ralph A. Muoio, Donald W. Williamson, Jr., Robert N. Anderson, Attys., Tax Div., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Tax Div., Dept. of Justice, Washington, D. C., Macon L. Weaver, U. S. Atty., Birmingham, Ala., E. Ray Acton, Asst. U. S. Atty., for respondent.
Before RIVES and JONES, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM.


1
We agree with the opinion of the district court reported at 217 F.Supp. 176. Its judgment is therefore


2
Affirmed.